DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and the species “wild ginseng” in the reply filed on 09/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.
Examiner acknowledges the amending of claim 17 in the response filed on 05/17/2022.
Claims 17 and 20-22 are being examined on the merits

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Safdar (WO2016033696A1) and Herbni.com (http://www.herbni.com/eng/cynanchum-wilfordii-cynanchi-wilfordii-root-radix-120g.html). This rejection is maintained with an additional reference brought in to take into account the amendments field on 05/17/2022.
Regarding claim 17, Safdar teaches administering exosomes (see 0009) and wherein the exosome can be from a plant (see 0034) and wherein the therapeutically effective amount is enough to treat metabolic syndromes such as hair loss (see 0053). 
Regarding claim 20, Safdar teaches the composition as a pharmaceutical as it is intended to treat different disorders (see abstract and 0053).
Regarding claim 21, Safdar teaches the composition which can be taken orally and in pellet form (see 0050-0051) which in the broadest reasonable interpretation can be considered a food composition.
Regarding claim 22, Safdar teaches the composition as creams lotions ointments (see 0050) which are different forms of cosmetic compositions.
Safdar does not specifically teach that the exosomes come from Cynanchum wilfordii.
Herbni’s general disclosure is a web-based article on Cynanchum wilfordii (see article).
Herbni teaches that Cynanchum wilfordii is known in Chinese medicine for promoting hair growth at up to 50% of bald-headed patients according to the study of “Bai Shou Wu” and shows that it is non-toxic (see page 2 and description). 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use plant derived exosomes for hair growth as taught by Safdar and to specifically select exosomes from Cynanchum wilfordii because this plant, specifically the roots of the plants are known for re-growing hair. Thus, any person having skill in the art could easily create the instant invention from the relied upon prior art before the effective filing date because plant-based exosomes have been described in the art for treating hair loss and more specifically extracts of the plant C. wilfordii have been shown to have properties in hair-loss treatment. 
There would be a reasonable expectation of success in creating the instant invention because both plant-derived exosomes and components from Cynanchum wilfordii are known to regrow hair. It would flow logically to select exosomes from the Cynanchum wilfordii species because this species already contains active components known for growing hair and if components within plant exosomes are known to have similar affects then it would have been obvious to select exosomes from plants already known to treat hair loss.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655        

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655